department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil dollar_figure dollar_figure dollar_figure tax_exempt_and_government_entities_division date date legend president b c secretary treasurer d board member e f related for-profit company grant-writing company g contracted company r year s t v x y z date date date date state amount of grant dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue are you formed to obtain grants primarily benefitting b and c through e thus constituting inurement of earnings to insiders and precluding exemption under sec_501 yes for the reasons stated below facts b was contacted by telephone on s by f about opportunities to pursue grants for for-profit company e and also works for e b is the president and owner of e he bought the company in r c is the wife of b f informed b and c that it would provide services geared towards securing a grant fore the grant amount is expected to total z dollars currently there is no written contract with f pending the outcome of your exemption application however b and c paid fees totaling more than dollar_figure to f for f to seek grant funding in order to secure the grant funds b and c were told that of the grant funds would have to go to a non-profit and they were directed to contract with g you stated that g is working with f and was hired on t to file for non-profit corporate status in order to receive grant funding the contract with g indicates g will prepare articles of incorporation assist in obtaining an ein prepare and assist in filing a application provide bylaws minutes corporate resolutions etc and provide support with any additional follow-up the contract shows that b paid approximately dollar_figure for these services the understanding was that when the irs approves non-profit status the funds would be transferred to e as a result of the contract with g you were incorporated on v corporation you applied for exemption on x in order to secure the grant funding for e offered by f in the state of y as a nonprofit individuals b c and d are listed as your directors with b as your president and c as your secretary and treasurer as noted above b and c are husband and wife d is also related to b and c according to your narrative description of activities your purpose is to help support other charitable organizations within the community you named one specific charity that provides services for abused and neglected children to which you will provide funding you stated that funds will also be provided to b as president for operating costs operations will be set up in a small office shared with e and funds will be limited to employees other charitable organizations and vendors in association with you such as rent utilities and operating_expenses in subsequent correspondence you stated that the president will no longer be given operating_expenses but the secretary will receive a salary you indicated that one of the requirements of receiving the grant for e is to spend ona charitable_organization and the rest within a one year period e will use the funds to modernize its business by updating equipment making property and building repairs modernizing logistics equipment and buying newer equipment you will keep records through separate_accounts set up for the grant money one for you and one for e you provided an itemized list of expenditures_for the modernization of e equal to of the total anticipated amount of the grant in summary you were formed to aid for-profit company e in securing a grant of z dollars of the total grant amount will go to e to modernize its business and will go to you the you receive will be contributed to charitable organizations in your area law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides an organization is not organized and operated exclusively for one or more exempt purposes unless it serves public rather than private interests thus to meet the requirement it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses that supported and operated a nurses’ registry primarily to afford greater opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in kj's fund raisers inc v commissioner t c memo affirmed aftr 2d the tax_court found that while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization's founders were the sole owners of a bar kj’s place the organization through the owners and employees of kj's place sold lottery tickets exclusively at kj's place during regular business hours while in k's place the lottery ticket purchasers were sold beverages the initial directors were the two founders and a related individual the initial board was replaced several times until the two founders were no longer on the board at all times these two individuals were the organization's officers salaries had been paid to them and rent had been paid to kj's place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not in issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid in church by mail inc v commissioner the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings which required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing this company also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization’s business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the employees of the company spend two-thirds of their time working on the services provided to the church the majority of the church’s income is paid to the for-profit company to cover repayments on loan principal interest and commissions the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church moreover the ministers’ dual control of both the church and the for- profit company enables them to profit from the affiliation of the two entities through increased compensation in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related non-profit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable educational or religious purposes instead you were formed for the purpose of obtaining grant funding that will primarily be used by e to modernize its business you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because your net_earnings inure to the benefit of individuals specifically b and c will receive substantial private benefit as a result of the grant funds received by e the facts show that substantially_all of the grant funds secured will be used to modernize the business of e by updating equipment making property and building repairs modernizing logistics equipment and buying newer equipment in fact based on the timeline of events and the contract and discussions with f and g your primary purpose is to secure large grant funds for e which substantially benefits b and c you do not meet the requirements of sec_1 c -1 d ii of the income_tax regulations because you have not established that you are not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests are in direct contrast of this regulation because your primary purpose is to benefit the private interests of b and c by securing grant funding for e since b and c are also principles of you this constitutes inurement in fact you you are similar to the organization described in revrul_61_170 your mission to obtain and expend grant monies to substantially improve for-profit company e primarily benefits b and c and not the public at large although you wiil conduct the charitable activity of providing funds to charitable organizations that are exempt under sec_501 of the code you also have a substantial non-exempt purpose of securing grant funds for e as explained in better business bureau of washington d c inc v united_states the presence of a single non-exempt purpose if substantial in nature will preclude exemption similar to the organization in kj’s fund raisers private rather than public interests are being served the same individuals that will have control_over your operations will also be simultaneously controlling e you are structured to allow for the flow of funds to e the decision to use e’s facility and your limited board demonstrates a lack of public oversight and control as well as serving the private interests of b and c similar to the organization in church by mail common_control exists between your board and e that enables those owners of e your founders to benefit from this relationship through your activities of obtaining grant funding and passing substantially_all of it to e b and c will benefit like the organization in international postgraduate medical foundation e benefits substantially from your operation in the form of the receipt of grant funding to expand and supplement its business purposes because you are formed to further private interests through your operations you do not qualify for exemption under sec_501 applicant’s position you have provided no further information since our discussion of the facts stated above conclusion in summary you do not meet the requirements under sec_501 because your net_earnings inure to the benefit of individuals b and c your entire reason for forming was to obtain grant monies and in turn use these funds for the benefit of b and c through their for-profit company e accordingly you do not qualify for exemption as an organization described in sec_501 of the code based on the above facts and law we conclude that you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter astatement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
